Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4-19-21.
Applicant’s election without traverse of claims 14-20 in the reply filed on 4-19-21 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US2012/0031350 (US’350) in view of Applicants Admitted Prior Art (AAPA).

Regarding claim 14, US’350 teaches ice blast cleaning method for a layer of slag on a surface. The ice blast cleaning method may include the steps of maintaining the surface with the layer of slag thereon at an elevated temperature, shooting a number of ice pellets, including dry ice, at the layer of slag on the surface, and loosening the layer of slag on the surface via a mechanical impact of the ice pellets on the layer of slag and a thermal shock caused by a temperature differential between the ice pellets and the wand). The tube 150 and the nozzle 160 may deliver the ice pellets 110 to the surface 40 of the desired target. The tube 150 may be of conventional design and may be flexible or stiff. The tube 150 and the nozzle 160 may be retractable and may be positioned in any desired location (para. 14). Therefore, US’350 teaches a method of using a cleaning equipment to clean an object contaminated by burning fuel comprising the steps of: inserting a wand into the object; and blasting dry ice out of the wand towards the object contaminated by burning fuel.

US’350 does not teach the object contaminated by burning fuel is a precipitator including a plurality of wires and plates.


AAPA teaches that objects contaminated by burning fuel and requiring periodic cleaning include precipitator including a plurality of wires and plates used to filter bi-products creased when fuel is burned in a boiler (para. 2-8 of applicants filed specification). Therefore, one of ordinary skill in the art would know that the precipitator including a plurality of wires and plates could be cleaned similarly to the parts of the boiler. US’350 further teaches periodic removal of these deposits thus may help maintain the efficiency of such a boiler system. Typically, the complete removal of the deposits generally requires the boiler to be shutdown while the cleaning process is performed. Such cleaning processes thus may be relatively time consuming and costly at least in terms of boiler downtime. Pressurized steam, water jets, acoustic waves, abrasive ash, mechanical hammering, detonative combustion devices, and other types of cleaning processes have been used to remove these internal deposits. The use of pressurized steam and/or water may blow the accumulated ash off of the tube banks but generally will not eliminate a hard layer of slag. Moreover, the abrasive particle methods may add more hard particles of materials into the boiler, which also may cause a blockage. Other types of cleaning processes may be known. There is thus a desire for improved boiler cleaning system and methods that are able to operate quickly to remove internal slag deposits and the like so as to minimize overall downtime of the boiler and similar types of devices. Moreover, such cleaning systems and methods should not interfere with the overall operation and use of the boiler (para. 3-5)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’350 to include the object  a precipitator including a plurality of wires and plates because AAPA teaches the precipitator including a plurality of wires and plates could be cleaned similarly to the parts of the boiler and US’350 teaches that ice blasting is more effective than standard methods at cleaning hard layers of soot, ash, slag, dust, and/or other types of residues generated when burning fuel and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C).

Regarding claims 19 and 20, the modified method of US’350 teaches the method of cleaning a precipitator of claim 14. 

The modified method of US’350 does not teach the step of blasting the dry ice at a velocity of at least 185 cubic feet per minute, with regard to claim 19 and the step of blasting the dry ice at a velocity of at least 1250 cubic feet per minute, with regard to claim 20. 

However, US’350 teaches modifications may be made as to the size of the ice pellets 110, the initial temperature of the ice pellets 110, and other variables. Moreover, the initial velocity of the ice pellets 110 also may vary. Calculations based upon the size, temperature, and velocity of the ice pellets 110 may ensure the desired mechanical and thermal impact of the ice pellets 110 on the layer of slag 30 or otherwise (para. 17). Therefore, one of ordinary skill in the art would know to control the velocity of the dry ice to be as much or a little as necessary to ensure the desired mechanical and thermal impact of the ice pellets on the wires and plates for cleaning the soot, ash, slag, dust, and/or other types of residues generated when burning fuel.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’350 to include the step of blasting the dry ice at a velocity of at least 185 cubic feet per minute, with regard to claim 19 and the step of blasting the dry ice at a velocity of at least 1250 cubic feet per minute, with regard to claim 20 because US’350 teaches to control the velocity of the dry ice to be as much or a little as necessary to ensure the desired mechanical and thermal impact of the ice pellets on the wires and plates for cleaning the soot, ash, slag, dust, and/or other types of residues generated when burning fuel and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US’350 in view of AAPA as applied to claim 14 above, and further in view of Krowech US 2009/0282631 (US’631).

Regarding claims 15 and 16, the modified method of US’350 teaches the method of cleaning a precipitator of claim 14. 

The modified method of US’350 does not teach the step of inserting the wand having a length of at least 2 feet, with regard to claim 15 and the step of inserting the wand having a length of at least 2 feet, with regard to claim 16. 

US’631 teaches a boiler cleaning apparatus and method for cleaning the external surfaces of water-tube heat exchangers (para. 2). US’631 further teaches a side blow nozzle assembly is shown in FIGS. 2 and 3. Side blow nozzle assembly comprises an elongate nozzle pipe 20 having a cleaning fluid entry end 22 and spraying end 24. A pipe 26 having diametrically opposed openings 26a, 26b defines the spraying end 24. Pipe 26 is perpendicular to nozzle pipe 20. A handle 28 is disposed on, the nozzle assembly to enhance manipulation thereof (para. 22). The length of the nozzle pipe and the dimensions of the fluid flow paths and spray outlets in all of the above nozzle assembly embodiments are determined according to the design and dimensions of the heat exchange panel to be cleaned (para. 25). Therefore, one of ordinary skill in the art would know to control the length of the cleaning nozzle of the modified method of US’350 to a length as much or as little as necessary to allow the wand to be inserted into the precipitator and permit the cleaning material to reach all surface to be cleaned.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’350 to include the step of inserting the wand having a length of at least 2 feet, with regard to claim 15 and the step of inserting the wand having a length of at least 6 feet, with regard to claim 16 because US’631 teaches to control the length of the cleaning nozzle of the modified method of US’350 to a length as much or as little as necessary to allow the wand to be inserted into the precipitator and permit the cleaning material to reach all surface to be cleaned and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US’350 in view of AAPA as applied to claim 14 above, and further in view of Bowers et al. US2011/0059681 (US’681).

Regarding claims 17 and 18, the modified method of US’350 teaches the method of cleaning a precipitator of claim 14. 

The modified method of US’350 does not teach the step of blasting the dry ice at a pressure of at least 100 pounds per square inch, with regard to claim 17 and the step of blasting the dry ice at a pressure of at least 400 pounds per square inch, with regard to claim 18. 

US’681 teaches a nozzle and method of providing CO2 for cleaning includes providing a CO2 flow (para. 2). US’681 further teaches CO2 snow is used to clean for example optical components. In general, the CO2 jet needs to be controlled in its combination of solid snow called "pellets" of CO2 (i.e. dry ice) and gaseous CO2. The CO2 snow properties such as size, velocity, density and flux can be controlled by the design of the nozzle employed, as well as by other characteristics of the CO2 at the CO2 source such as pressure and temperature. Carbon dioxide snow cleaning is dry, nonabrasive, chemical-free and residue-free, thus making this cleaning procedure attractive for many critical cleaning applications (para. 3). US’350 teaches the ice blast cleaning system 100 as a whole may have any desired size, shape, or configuration. Specifically, any device for shooting ice pellets 110 at a sufficient rate, velocity, and/or other characteristics with respect to the boiler tubes 20 or other surface 40 may be used 

Therefore, the combination of the teachings of US’681 and US’350 teaches that the pressure of the dry ice blasting process can be used to control the size, velocity, density and flux of the ice pellets which can be adjusted to ensure the desired mechanical and thermal impact of the ice pellets in the cleaning process of the modified method of US’350. As a result one of ordinary skill in the art would know to control the pressure of the dry ice blasting process of US’350 to a pressure as much or as little as necessary to ensure the desired mechanical and thermal impact of the ice pellets on the wires and plates for cleaning the soot, ash, slag, dust, and/or other types of residues generated when burning fuel.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’350 to include teach the step of blasting the dry ice at a pressure of at least 100 pounds per square inch, with regard to claim 17 and the step of blasting the dry ice at a pressure of at least 400 pounds per square inch, with regard to claim 18 because the combined teachings of US’681 and US’350 teaches to control the pressure of the dry ice blasting process of US’350 to a pressure as much or as little as necessary to ensure the desired mechanical and thermal impact of the ice pellets on the wires and plates for cleaning 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERIN F BERGNER/Examiner, Art Unit 1713